United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Middle Village, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1113
Issued: September 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 1, 2017 appellant, through counsel, filed a timely appeal from a March 10, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury on November 4, 2015 causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 6, 2015 appellant, then a 32-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) for a right arm condition that allegedly arose in the performance of
duty on November 4, 2015. She reportedly experienced pain in her right shoulder, elbow, and
hand, which she attributed to pushing a mail cart and delivering mail. Appellant stopped work
on November 6, 2015 and received continuation of pay.
In an attending physician’s report (Form CA-20) dated November 5, 2015, Dr. Neofitos
Stefanides, an attending Board-certified orthopedic surgeon, listed the date of injury as
November 4, 2015 and the history of injury as continuous pushing and pulling of a mail cart. He
diagnosed cervical spine sprain/radiculopathy, right shoulder impingement/bursitis, right elbow
sprain, and right thumb sprain. Dr. Stefanides checked a box marked “Yes” indicating that the
diagnosed conditions were caused or aggravated by the described employment activity. In a
form entitled Authorization for Examination And/Or Treatment (Form CA-16) dated
November 5, 2015, he listed the history of injury as repetitive and continuous pushing of a mail
cart, diagnosed cervical spine radiculopathy, and checked a box marked “Yes” indicating that the
diagnosed condition was caused or aggravated by the described employment activity.
Dr. Stefanides found total disability from November 4 to December 4, 2015.
In a November 6, 2015 narrative report, Dr. Stefanides indicated that appellant reported
she was delivering mail while pushing and pulling a heavy mail cart on November 4, 2015 and
felt a burning pain which radiated from her right neck down through her right shoulder, elbow,
wrist, and thumb. He listed the mechanism of injury as “continuous and repetitive pulling,
pushing, maneuvering mail cart with right arm” and noted that appellant denied any prior
injuries. Dr. Stefanides reported the findings of his November 6, 2015 physical examination
noting that appellant had 4/5 strength and intact sensation in her upper extremities, and
tenderness to palpation in her right shoulder, elbow, and finger (unspecified digit). He diagnosed
neuritis/radiculitis of the cervical region/upper limbs, shoulder impingement, bursitis, finger
sprain/strain, and elbow sprain/strain and found that appellant was temporarily totally disabled
from her usual work activities. Dr. Stefanides provided an opinion that, based on her history,
physical examination, and x-ray findings, appellant’s physical injuries were causally related to
“the accident noted above.”
In a duty status report (Form CA-17) dated November 6, 2015, Dr. Stefanides listed the
date of injury as November 4, 2015 and noted that appellant reported feeling pain in her right
shoulder, elbow, and hand while delivering mail on that date. He listed the “diagnosis due to
injury” as cervical spine radiculopathy and indicated that appellant was temporarily totally
disabled. In a November 20, 2015 form entitled work capacity evaluation (Form OWCP-5c),
Dr. Stefanides indicated that appellant could not work. Appellant was unable to engage in any
lifting, carrying, pushing, or pulling.
The employing establishment controverted appellant’s claim for a November 4, 2015
work injury. In a November 10, 2015 letter, a human resources management specialist with the
employing establishment noted that while appellant advised Dr. Stefanides that she had no prior
injuries, appellant had previously filed claims with OWCP, including a claim for an October 7,
2014 right arm injury assigned OWCP File No. xxxxxx446 which OWCP denied. The

2

employing establishment representative further noted that appellant did not report her claimed
November 4, 2015 injury until November 6, 2015.
In a November 16, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim. It asked her to complete a questionnaire which
posed various questions regarding her work duties on November 4, 2015 and the nature of her
claimed injury. On November 16, 2015 OWCP also requested additional information from the
employing establishment.
In a December 3, 2015 statement, appellant indicated that the mail cart she used on
November 4, 2015 had no brakes and that she had to apply force to make the cart stop when
going down hills. She reported that she pushed and pulled the cart for about four hours on that
date. Appellant indicated that she did not report her claimed November 4, 2015 injury sooner
because she initially thought her symptoms were from a prior accident. She also noted that
Dr. Stefanides had previously treated her for a right elbow injury from 2014. Appellant clarified
that Dr. Stefanides had not previously treated her for cervical sprain/radiculitis.
OWCP also received additional medical evidence. A November 20, 2015 cervical
magnetic resonance imaging (MRI) scan revealed straightening of the cervical lordosis without
listhesis, degenerative disc disease at C4-5 and C5-6, and small central disc protrusions at C4-5
and C5-6 without cord deformity, central canal stenosis, or foraminal stenosis.
In a November 20, 2015 report, Dr. Stefanides indicated that he saw appellant in his
office on November 20, 2015 and noted that the clinical evaluation showed that she had a
herniated nucleus pulposus of a cervical disc and neuritis/radiculitis of the cervical region/upper
limbs. He reported that appellant’s neck and right upper extremity symptoms were of cervical
etiology and that cervical sprain/radiculitis was the only pathology causally related to “this work
accident.” Dr. Stefanides indicated that he had not previously treated appellant for a cervical
pathology, although he had previously treated her for an elbow pathology which had a “separate
location and distinct etiology for pain.” He posited that appellant’s neck and right upper
extremity pain were likely due to a pinched nerve in her neck.
In a November 20, 2015 Form CA-17, Dr. Stefanides listed the date of injury as
November 4, 2015 and noted that appellant reported feeling pain in her right shoulder, elbow,
and hand while delivering mail on that date. He listed the “diagnosis due to injury” as cervical
spine radiculopathy and indicated that appellant was temporarily totally disabled. In a
December 4, 2015 Form CA-17, Dr. Stefanides also found that appellant was temporarily totally
disabled due to the reported November 4, 2015 injury. On December 4, 2015 he reported
findings of his examination on that date and noted that appellant still reported persistent cervical
spine and right upper extremity pain.
In a December 22, 2015 decision, OWCP denied appellant’s claim for a November 4,
2015 work injury. It accepted that she experienced work factors in the form of pushing/pulling a
mail cart and delivering mail on that date, but found that she failed to submit sufficient medical
evidence to establish a causal relationship between the accepted work factors and a diagnosed
medical condition. OWCP noted that the medical reports submitted by appellant, those of
Dr. Stefanides, did not contain a rationalized medical opinion on causal relationship.

3

Following the decision, OWCP received additional medical evidence.
In a November 17, 2015 form report entitled Initial Examination, Dr. John J. McGee, a
Board-certified physiatrist, noted that appellant reported feeling right arm pain after delivering
mail with a cart on November 4, 2015. He provided findings on examination and diagnosed
cervical sprain/strain, cervical radiculitis, and right shoulder impingement syndrome.
Dr. McGee answered “Yes” in response to a question regarding whether the described incident
was “the competent medical cause of this injury/illness” and indicated that appellant was totally
disabled.
In a December 9, 2015 report, Dr. Mark B. Eisenberg, a Board-certified neurosurgeon,
noted that Dr. Stefanides had referred appellant to him and indicated that appellant reported that
about one month prior she pushed a heavy cart and felt pain in her neck which radiated down her
right upper extremity. He discussed appellant’s November 20, 2015 MRI scan of the cervical
spine and recommended that she continue with physical therapy and pain management.
In a State of New York form dated December 28, 2015, Dr. McGee listed a date of injury
of November 4, 2015, diagnosed cervical neuritis or radiculitis, neck sprain/strain, and
unspecified derangement of shoulder joint, and found 100 percent disability. He checked a box
marked “Yes” indicating that the described incident was “the competent medical cause of this
injury/illness.” On January 25, 2016 Dr. McGee diagnosed cervical region radiculopathy, sprain
of cervical spine ligaments, and other specific joint derangements of right shoulder. He indicated
that appellant was totally disabled.
In Forms CA-17 dated December 30, 2015 and January 29, 2016, Dr. Stefanides listed
the date of injury as November 4, 2015 and noted that appellant reported feeling pain in her right
shoulder, elbow, and hand while delivering mail on that date. He listed the “diagnosis due to
injury” as right cervical radiculitis and indicated that appellant was temporarily totally disabled.
On February 26, 2016 Dr. Stefanides diagnosed shoulder impingement, bursitis, and neck
sprains/strains.3
In a State of New York form report dated January 25, 2016, Dr. Dani Stekel and Dr. Arie
Cohen, attending Board-certified chiropractors, provided diagnoses of sprain of cervical spine
ligaments and contracture of muscle (unspecified).4 Appellant also submitted reports from
attending physical therapists who described physical therapy sessions conducted between
November 19 and December 22, 2015.
On December 12, 2016 appellant, through counsel, requested reconsideration of OWCP’s
December 22, 2015 decision. He resubmitted copies of appellant’s physical therapy and
chiropractic treatment records.

3

A February 26, 2016 right shoulder MRI scan revealed tendinosis of the supraspinatus and subscapularis
tendons, fluid at the biceps tendon sheath and glenohumeral joint, and laterally downsloping type II acromial
configuration.
4

Both reports were countersigned by another chiropractor, Dr. John H. Kraft.

4

In a March 10, 2017 decision, OWCP denied modification of its December 22, 2015
decision denying appellant’s claim for a November 4, 2015 work injury. It noted that the new
reports submitted by appellant did not contain a rationalized medical opinion relating a
diagnosed medical condition to the accepted work factors.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a
personal injury.8 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.9
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.10
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.11 Additionally, chiropractors are considered physicians only to
the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray.12
5

Supra note 2.

6

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

11

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
12

5 U.S.C. § 8101(2); see Kathryn Haggerty, 45 ECAB 383, 389 (1994).

5

ANALYSIS
Appellant filed a traumatic injury claim alleging that on November 4, 2015 she sustained
an injury to her right arm due to pushing/pulling a mail cart and delivering mail at work. In
December 22, 2015 and March 10, 2017 decisions, OWCP denied appellant’s claim. However,
it accepted that appellant experienced work factors in the form of pushing/pulling a mail cart and
delivering mail on that date, but found that she failed to submit sufficient medical evidence to
establish causal relationship between the accepted work factors and a diagnosed medical
condition.
The Board finds that appellant failed to submit sufficient medical evidence to establish
causal relationship between the accepted work factors of November 4, 2015, i.e., pushing/pulling
a mail cart and delivering mail, and a diagnosed medical condition.
In a Form CA-20 dated November 5, 2015, Dr. Stefanides, an attending physician, listed
the date of injury as November 4, 2015 and the history of injury as continuous pushing and
pulling of a mail cart. He diagnosed cervical spine sprain/radiculopathy, right shoulder
impingement/bursitis, right elbow sprain, and right thumb sprain. Dr. Stefanides checked a box
marked “Yes” indicating that the diagnosed conditions were caused or aggravated by the
described employment activity. Similarly, in a Form CA-16 dated November 5, 2015, he listed
the history of injury as repetitive and continuous pushing of a mail cart, diagnosed cervical spine
radiculopathy, and checked a box marked “Yes” indicating that the diagnosed condition was
caused or aggravated by the described employment activity. Dr. Stefanides found total disability
from November 4 to December 4, 2015.
The Board notes that the submission of these reports do not establish appellant’s claim for a
November 4, 2015 work injury because the reports lack sufficient probative value on this matter.
The Board has held that when a physician’s opinion on causal relationship consists only of
checking a box marked “Yes” to a form question, without more by the way of medical rationale,
that opinion has little probative value and is insufficient to establish causal relationship.
Appellant’s burden includes the necessity of furnishing an affirmative opinion from a physician
who supports his or her conclusion with sound medical reasoning.13 As Dr. Stefanides did no
more than check a box marked “Yes” to a form question, his opinion on causal relationship is of
little probative value and is insufficient to discharge appellant’s burden of proof. He did not
discuss the accepted November 4, 2015 work factors in any detail or describe the medical process
through which they could have been competent to cause or aggravate the diagnosed conditions.
Dr. Stefanides did support his opinion with objective findings on physical examination or
diagnostic testing.
In a November 6, 2015 narrative report, Dr. Stefanides indicated that appellant reported
she was delivering mail while pushing and pulling a heavy mail cart on November 4, 2015 and
felt a burning pain which radiated from her right neck down through her right shoulder, elbow,
wrist, and thumb. He diagnosed neuritis/radiculitis of the cervical region/upper limbs, shoulder
impingement, bursitis, finger sprain/strain, and elbow sprain/strain and found that appellant was
13

Lillian M. Jones, 34 ECAB 379, 381 (1982).

6

temporarily totally disabled from her usual work activities. Dr. Stefanides provided an opinion
that, based on her history, physical examination, and x-ray findings, appellant’s physical injuries
were causally related to “the accident noted above.” This report is of limited probative value on
the relevant issue of this case because Dr. Stefanides did not provide an adequate explanation for
his opinion on causal relationship. The Board has held that a medical report is of limited
probative value on the issue of causal relationship if it contains a conclusion on causal relationship
which is unsupported by medical rationale.14 Although Dr. Stefanides generally referenced
appellant’s history, physical examination, and x-ray findings15 in support of his opinion, he did
not describe which specific aspects of these factors led him to conclude that appellant sustained a
work injury on November 4, 2015.
In Forms CA-17 dated November 6, 20, December 4, 30, 2015, and January 29, 2016,
Dr. Stefanides listed the date of injury as November 4, 2015 and noted that appellant reported
feeling pain in her right shoulder, elbow, and hand while delivering mail on that date. He listed
the “diagnosis due to injury” as cervical spine radiculopathy and indicated that appellant was
temporarily totally disabled. These reports of are of limited probative value with respect to
whether appellant sustained a November 4, 2015 work injury because Dr. Stefanides did not
provide any medical rationale in support of his opinion that appellant sustained a cervical
condition on that date.16
In a November 20, 2015 report, Dr. Stefanides indicated that appellant’s cervical
sprain/radiculitis was the only pathology casually related to the November 4, 2015 “accident”
and posited that appellant’s neck and right upper extremity pain were likely due to a pinched
nerve in her neck. This report is of limited probative value because Dr. Stefanides did not
explain how the accepted November 4, 2015 work factors could have caused or aggravated such
a pinched nerve. He did not present objective findings to support his opinion on causal
relationship.17
In a November 17, 2015 form report, Dr. McGee, an attending physician, noted that
appellant reported feeling right arm pain after delivering mail with a cart on November 4, 2015.
He diagnosed cervical sprain/strain, cervical radiculitis, and right shoulder impingement
syndrome. Dr. McGee answered “Yes” in response to a question regarding whether the
described incident was “the competent medical cause of this injury/illness” and indicated that
appellant was totally disabled. In a December 28, 2015 form report, he listed a date of injury of
November 4, 2015, diagnosed cervical neuritis or radiculitis, neck sprain/strain, and unspecified
derangement of shoulder joint, and found 100 percent disability. Dr. McGee checked a “Yes”
box indicating that the described incident was “the competent medical cause of this
injury/illness.” The Board notes that these reports contain opinions on causal relationship which
are of limited probative value in that Dr. McGee only checked a “Yes” box or answered “Yes” in
14

C.M., Docket No. 14-88 (issued April 18, 2014).

15

The Board notes that Dr. Stefanides did not reference any diagnostic test findings in his report.

16

Supra note 14.

17

Id.

7

response to a form question without providing medical rationale in support of his opinions.18
Merely placing a checkmark in the “Yes” box will not suffice for purposes of establishing causal
relationship.19 Dr. McGee did not discuss the accepted November 4, 2015 work factors in any
detail or describe the medical process through which they could have been competent to cause or
aggravate the diagnosed conditions.
In forms dated January 25, 2016, Dr. Dani Stekel and Dr. Arie Cohen, attending
chiropractors, provided diagnoses of sprain of cervical spine ligaments and contracture of muscle
(unspecified). However, these reports do not support appellant’s claim for a November 4, 2015
work injury because they do not constitute probative medical evidence within the meaning of
FECA. Under section 8101(2) of FECA, chiropractors are only considered physicians, and their
reports considered medical evidence, to the extent that they treat spinal subluxations as
demonstrated by x-ray to exist.20 OWCP’s regulations at 20 C.F.R. § 10.5(bb) have defined
subluxation as an incomplete dislocation, off-centering, misalignment, fixation or abnormal
spacing of the vertebrae which must be demonstrable on any x-ray film to an individual trained
in the reading of x-rays.21 The January 25, 2016 reports of Drs. Stekel and Cohen do not
constitute probative medical evidence because they do not indicate that findings of subluxations
were demonstrated by x-rays to exist.
Appellant also submitted reports from attending physical therapists who described
physical therapy sessions conducted between November 19 and December 22, 2015. However,
physical therapists are not considered physicians under FECA and therefore their opinions do not
constitute medical opinion evidence and have no weight or probative value on medical matters.22
For these reasons, appellant has not established a November 4, 2015 work injury and
OWCP properly denied her claim.23
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

18

See supra note 13.

19

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

20

5 U.S.C. § 8101(2). See Jack B. Wood, 40 ECAB 95, 109 (1988).

21

20 C.F.R. § 10.5(bb); see also Bruce Chameroy, 42 ECAB 121, 126 (1990).

22

C.E., Docket No. 14-710 (issued August 11, 2014); Jane A. White, 34 ECAB 515 (1983).

23

Where an employing establishment properly executes a Form CA-16 which authorizes medical treatment as a
result of an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual obligation,
which does not involve the employee directly, to pay for the cost of the examination or treatment regardless of the
action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is
authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.
See 20 C.F.R. § 10.300(c).

8

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury on November 4, 2015 due to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

